April   8, 1971


Judge 0. F. Dent            Opinion No. M-834
Chairman
Texas Water Rights          Re:    Status of claims under
  Commission  -                    Section 4 of Article
Austin, Texas    78711             7542a V.C.S. (Sec. 5.303,
                                   Water Code) where there
                                   has been judicial adjudi-
Dear Judge Dent:                   cation thereof.

     By letter of March 30, 1971, Texas Water Rights Commis-
sion has requested our opinion as follows:

     "Since the enactment of the Water Rights Adjudi-
     cation Act of 1967 (Arficle 7542a, V.A.C.S.), num-
     erous claims have been received from parties as-
     serting the right to use water from the Rio Grande
     in the four southern most counties, Starr, Hidalgo,
     Cameron and Willacy, comprising the Lower Rio
     Grande Valley.

     "Specifically, 394 such claims have been received.
     Three Hundred Eighty-Nine of the claims  were re-
     ceived on or before September 1, 1969: Of that
     number, 12 of the claims were received and filed
     as directed by Section 4 of. the Adjudication Act.
     The remaining 5 claims were received after Sep-
     tember I, 1969.

     "With the exception of the 12 claims filed, ~the
     claims have not been acted upon in any manner
     other than a letter acknowledging receipt and ad-
     vising the claimant that his materials would not
     be processed due to the Court Adjudication of
     water rights in this area.

     "One Hundred Fourteen of the claimants were not
     found water rights of any kind by either the
     Trial Court or the Corpus Christi Court of Civil
     Appeals. Not reflected as being a specifically
     named party-defendant in the Lower Rio Grande
     Litigation were 44 of the claimants.

                            -4038-
                                               .      *




Judge 0. F. Dent, page 2   (M-834)


     "In view of your opinion of August 28, 1970,
     M-674, requiring Commission adjudication of
     all claims, we request your opinion as to the
     correct disposition of the Section 4 Claims
     from the area of the Lower Rio Grande Valley."

     We first note that the Water Rights Adjudication Act
is now being considered by the Legislature as Subchapter
G (Sections 5.301 through 5.341) of the Proposed Water Code.
Section 4 of Article 7542a, Vernon's Civil Statutes, ap-
pears as Sec. 5.303, pages 51 and 52 of the new Proposed
Water Code.

      It appears to us that all of the foregoing claims in
the Lower Rio Grande Valley were the subject of a lawsuit
which has been finally terminated by a final judgment.
State of Texas v. Hidalgo W.C.I.D. No. 18, 443 S.W.2d 728
 (Tex.Civ.App. 1969, error ref. n.r.e.). Other chases of
this Court-adjudication reflect that there was a thorough
consideration given to all water claimants. Hidalgo County
W.I.D. v. Cameron County W.C.&I.D., 250 S.W.Zd 941 (Tex.
Civ.App. 1952, no writ); Hidalgo W.I.D. No. 2 v. Cameron
County W.C.&I.D.   No. 5, 253 S.W.2d 294 (Tex.Civ.App. 1952,
no writ); Hidalyo W.I.D. No. 2 v. Blalock, Jud ge, 157 Tex.
206, 301 S.W.2d 593 (1957); State v. Valmo nt, 346 S.W.Zd
853 (Tex.Civ.App. 1961) affirmed in    lmont v. State, 163
Tex . 381, 355 S.W.2d 502 (1962); Maverick W.C.I.D. No. 1
v. City of Laredo, 346 S.W.2d 886 (Tex.Civ.App. 1961, error
ref. n.r.e.); Hidalgo County W.C.I.D. No. 1 v. Boysen Dis-
trict Clerk, 354 S.W.2d 420 (Tex.Civ.App. 1962, error ref.);
Hidalgo and Cameron W.C.I.D. No. 9 v. Starley, Special Judge,
373 S.W.2d 731 (Tex.Sup. 1964); and State v. Starley, 443
S.W.2d 451 (Tex.Civ.App. 1967, no writ).

     In the final judgment rendered in State v. Hidalgo
W.C.I.D. No. 18; supra, the Court of Civil Appeals made the
following decree:

      "IT IS FURTHER ORDERED, ADJUDGED and DECREED
      by the Court that any and all relief sought
      by any party hereto which is not specifically
      granted herein be, and the same is hereby
      denied."




                           -4039-
Judge 0. F. Dent, page 3   (M-834)



     The purpose of the suit in this judicial adjudication
was also noted by the Court of Civil Appeals in State v.
Hidalqo W.C.I.D. No. 18, supra at page 730, wherein this
Court states:

       "In Hidalgo & Cameron Counties Water Con-
       trol & Improvement District No. Nine v.
       J. H. Starley, Special Judge, 373 S.W.2d
731 (Tex.Sup. 1964), the Supreme Court
       pointed out that this suit (No. B-20,576)
       'was filed by the State in 1956 to obtain
       an adjudication of the water rights to the
       American share of the waters of the Rio
       Grande.'   ***the judgment from which this
       appeal is prosecuted adjudicates the water
      wrights on that segment of the river system
       lying immediately below the Falcon Dam and
       extending to the mouth of the Rio Grande."

     It is apparent from the above cases that all persons
along the Lower Rio Grande have had their rights adjudicated
by final judgment of a Court of competent jurisdiction.   This
Court indicates on page 760 of its opinion that the "...pre-
sent suit possesses many characteristics of a class action..."
so as to bind all claimants in the area which was covered by
this final judicial adjudication.

     You have also informed us that claims to water asserted
by the Federal Government, and which now pend in the 93rd
District Court of Hidalgo County, Texas, as Cause No. B-20,576-A,
are not the subject of your request for this opinion.  The
status of these federal claims is not passed upon and these
cases must remain in Court for judicial evaluation on trial
thereof.

     With reference to all other claims for water from the Rio
Grande below Falcon Dam, such as those now presented under Sec-
tion 4 of Article 7542a, Vernon's Civil Statutes (Sec. 5.303,
et seq. of the Proposed Water Code), it is our opinion that
the Texas Water Rights Commission should enter its order re-
jecting such claims  for the reason that judicial adjudications
thereof have already become final and are conclusive and bind-
ing on the parties therein in any further proceeding on the
same issues.   See Bennett v. Commissioner, (5th Cir. 1940),
113 F2d 837, 130 A.L.R. 369, and George H. Lee Co. v. Federal
Trade Corn. 18th Cir. 1940), 113 F2d 583.



                            ,-4043-
                                                    ._   4




 Judge 0. F. Dent, page 4 (M-834)



                           SUMMARY
                           -------

       The Texas Water Rights Commission should order
       summary rejection of claims made under Article
       7542a, V.C.S., where the claims arise in a
       segment of the Rio Grande in which the water
       rights have been finally adjudicated in the
       Courts.  Such adjudication is binding and con-
       clusive on the parties to it in any further
       proceeding on the same issues.

                                Very truly yours,

                                CRAWFORD C. MARTIN
                                Attorney General of Texas



                                by:
                                      NOLA WHITE
                                      First Assistant

Prepared by Roger Tyler
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

 V. F. Taylor
.John Reeves
 Jack Goodman
 John Reese

MEADE F. GRIFFIN
Staff Legal Assistant

ALFRED WALKER
Executive Assistant




                               -4041-